Citation Nr: 1041165	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-31 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1954 to July 1957.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision of 
the Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  In January 2008, a video-conference 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  In 2008 the case was 
remanded for additional development.    


FINDING OF FACT

The Veteran's low back disability is related to his active 
service.


CONCLUSION OF LAW

Service connection for low back disability is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as the benefit sought is being granted, there is 
no reason to belabor the impact of the VCAA on this matter; any 
notice defect or duty to assist omission is harmless.  

In a March 2008 Board decision, the Veteran's claim of service 
connection was reopened and remanded for VCAA compliant notice, a 
VA examination, and VA treatment records.  Notably, a remand by 
the Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board finds substantial compliance 
with its March 2008 remand instructions.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (to include arthritis), service 
connection may be established on a presumptive basis if they are 
manifested to a compensable degree in a specified period of time 
postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

VA treatment records indicate that the Veteran has been followed 
by the VA pain clinic for treatment of his lower back pain.  He 
received prescribed medications from both the VA, and later on, 
private providers.  

Service treatment records document that the Veteran underwent a 
pilonidal cyst operation in 1954.

A 1965 VA hospital summary notes that the Veteran was admitted 
and diagnosed with chronic low back strain.

A November 1998 VA outpatient treatment record notes that the 
Veteran had low back pain for 40 years.  He described a constant 
pain in his back that did not radiate to his legs.  

An August 1999 VA outpatient treatment record notes that the 
Veteran had diffuse degenerative joint disease (DJD) from L2-S1.  
It was felt that the Veteran's nocturnal pain reflected primarily 
peripheral neuropathy.  

An October 2000 VA outpatient treatment record notes that the 
Veteran complained of mid to low back pain rated a 6 out of 10 
without lower extremity pain.  He reported that his back ached 
more since he had received an injection.  It was noted that the 
Veteran had a history of Lumbar DDD with multiple lumbar epidural 
injections and that he took pain medications as needed.

A November 2001 VA outpatient treatment record notes that the 
Veteran had received a caudal epidural steroid injection that 
give him some relief.  He rated his pain as a 7 out of 10, his 
mood a 2, and his quality of life a 5.

A July 2003 VA outpatient treatment record notes that the Veteran 
had improved activity and sleep and that his pain was rated a 3 
out of 10.  July 2003 MRI of the lumbar spine was interpreted as 
revealing minimal spinal canal narrowing L2-L5, mild DDD L2-S1, 
and facet degenerative changes at all levels.  

A January 2004 VA outpatient treatment record notes that the 
"least little movement" hurt the Veteran's back.  It was noted 
that he participated in therapy and was followed by the pain 
clinic.  He had a dull pain in his lower spine all of the time, 
rated a 4 out of 10.  

A March 2004 letter from the Veteran's brother notes that in 1958 
after the Veteran was discharged he began to experience muscle 
spasms.  

An April 2004 letter from E.P. (a friend of the Veteran) notes 
that he had back problems ever since service and that she 
witnessed the pain and discomfort he had experienced over the 
years.

An April 2004 letter from the Veteran's coworker states that the 
Veteran's low back pain originated from a spinal block and that 
he had the same problems as the Veteran.  

A May 2004 VA outpatient treatment record notes that the Veteran 
had little range of motion of the spine, loss of lumbar lordosis, 
positive lumbar facet loading,  and tenderness of the paraspinal 
muscles.  The diagnosis was mild stenosis L2-5 secondary to 
ligamentum flavum and facet pain.  

An August 2004 VA outpatient treatment record notes that the 
Veteran had chronic low back pain since 1954 and that he had been 
doing very well over the prior year, although he reported that he 
did not tolerate steroid injections and they actually made him 
worse off.  

A March 2005 VA outpatient treatment record had pain generators 
of "DDD Lumbar Spine with Mod/Severe stenosis" and "L/5S1 HNP 
with S1 nerve root entrapment."  The Veteran's pain was rated a 
2 out of 10 and was made worse by "bumping something."  It was 
noted that the Veteran had a history of failed steroid injections 
for low back pain.  

A March 2006 VA outpatient treatment record notes that the 
Veteran received continuing treatment for his low back pain in 
the form of narcotic and non-narcotic medications.  

In his January 2008 hearing the Veteran testified that he had had 
low back problems and pain continuously ever since service. 

On October 2009 VA examination the Veteran reported that he 
developed low back pain in service after drainage of a pilonidal 
cysts and that the pain had worsened over the years.  It was also 
noted as documented in the STRs that the Veteran fell down the 
steps in Germany in 1956 injuring his back.  His current 
treatment included medication, therapy, and TENS unit, and local 
injections.  The Veteran required the use of a cane, walker, or 
wheelchair and was unable to walk for more than a few yards.  His 
posture was stooped and he had an abnormal gait that was slow and 
wide based.  MRI of the lumbar spine was interpreted as revealing 
minimal spinal canal narrowing at L2-3, L3-4, and L4-5; mild 
degenerative disc disease (DDD) at L2-3, L3-4, L4-5, and L5-S1; 
and facet degenerative changes at all levels of the lumbar spine.  
The examiner opined in essence that it was at least as likely as 
not that the Veteran's low back disability was directly related 
to his active service.  She added that the record documented that 
the Veteran's lumbago with continued pain became progressively 
worse over the years and that he did have back pain at discharge, 
continually and to the present.  The examiner also opined that 
the Veteran's low back disability was less likely than not caused 
by lumbago with pilonidal cyst.  She added that the Veteran 
recovered from his pilonidal cyst and that after review of the 
records and literature that the low back disability was caused or 
worsened by the pilonidal cyst.    

The evidence of record reveals that the Veteran has a current low 
back disability (VA diagnostic studies have shown minimal spinal 
canal narrowing at L2-5; mild DDD at L2-S1; and facet 
degenerative changes at all levels).  The October 2009 VA 
examiner opined in essence that it was at least as likely as not 
that the Veteran's low back disability was directly related to 
his active service.  She noted that the Veteran's lumbago with 
continued pain became progressively worse over the years and that 
he did have back pain at discharge, continually and to the 
present.  As the opinion is by a medical professional competent 
to provide it, and explains the underlying rationale, it is 
probative evidence in this matter.  As there is no evidence to 
the contrary, it is persuasive.  As a VA examiner has opined that 
the Veteran incurred a low back disability in service, and that 
his current low back disability is related to service, all the 
elements of service connection are met.  

Accordingly, the Board concludes that the evidence supports the 
Veteran's claim; and service connection for low back disability 
is warranted.   


ORDER

Service connection for low back disability is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


